     Case 2:20-cr-00119-DOC Document 59 Filed 09/23/20 Page 1 of 4 Page ID #:123



 1
 2
 3
                                                               SEPTEMBER 23, 2020
 4
 5                                                                   AF




 6
 7
 8
              IN THE UNITED STATES DISTRICT COURT
 9
           FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
12                                       Case No. CR 20-119-DOC-1
     UNITED STATES OF AMERICA,
13                                       ORDER OF DETENTION
                    Plaintiff,
14
               v.
15
     DAU QUAY DUONG,
16
                    Defendant.
17
18
19
20
21
22
23
24
25
26
27
28
      Case 2:20-cr-00119-DOC Document 59 Filed 09/23/20 Page 2 of 4 Page ID #:124



 1                                             I.
 2         On September 15, 2020, Defendant made his initial appearance on the
 3   indictment filed in this matter. Patrick McLaughlin, a member of the indigent
 4   defense panel, was appointed to represent Defendant. At Defendant’s request, a
 5   detention hearing was continued to, and held on, September 23, 2020.
 6         ☒      On motion of the Government [18 U.S.C. § 3142(f)(1)] in a case
 7   allegedly involving a narcotics or controlled substance offense with maximum
 8   sentence of ten or more years.
 9         ☒      On motion by the Government or on the Court’s own motion
10   [18 U.S.C. § 3142(f)(2)] in a case allegedly involving a serious risk that the
11   defendant will flee.
12         The Court concludes that the Government is entitled to a rebuttable
13   presumption that no condition or combination of conditions will reasonably assure
14   the defendant’s appearance as required and the safety or any person or the
15   community [18 U.S.C. § 3142(e)(2)].
16                                            II.
17         The Court finds that no condition or combination of conditions will
18   reasonably assure: ☒ the appearance of the defendant as required.
19                      ☒ the safety of any person or the community.
20         the Court finds that the defendant has not rebutted the § 3142(e)(2)
21   presumption by sufficient evidence to the contrary.
22                                          III.
23         The Court has considered: (a) the nature and circumstances of the offense(s)
24   charged, including whether the offense is a crime of violence, a Federal crime of
25   terrorism, or involves a minor victim or a controlled substance, firearm, explosive,
26   or destructive device; (b) the weight of evidence against the defendant; (c) the
27   history and characteristics of the defendant; and (d) the nature and seriousness of
28   the danger to any person or the community. [18 U.S.C. § 3142(g)] The Court also
      Case 2:20-cr-00119-DOC Document 59 Filed 09/23/20 Page 3 of 4 Page ID #:125



 1   considered all the evidence adduced at the hearing and the arguments, the
 2   arguments of counsel, and the report and recommendation of the U.S. Pretrial
 3   Services Agency.
 4                                            IV.
 5         The Court bases its conclusions on the following:
 6         As to risk of non-appearance:
 7                ☒       unstable residence: defendant is and has been homeless for
 8   several years although Defendant is able to live with one of his children, the
 9   proposed sureties
10                ☒       no legal status in the United States; Defendant is a citizen of
11   Vietnam
12                ☒       bail resources proffered are insufficient
13                ☒       history of, and ongoing, substance abuse
14                ☒       Unrebutted Presumption.
15
16         As to danger to the community:
17                ☒       Allegations in the indictment include firearms and narcotics
18             offenses
19                ☒       Criminal history includes felony convictions for drug related
20             offenses and firearms offenses (including felon in possession of firearm)
21             and numerous law enforcement contacts for narcotics and firearms
22             related offenses.
23                ☒       history of, and ongoing, substance abuse despite prior in patient
24   and outpatient treatments
25                ☒       Unrebutted presumption [18 U.S.C. § 3142(e)(2)]
26                                              V.
27         IT IS THEREFORE ORDERED that the defendant be detained until trial.
28   The defendant will be committed to the custody of the Attorney General for

                                                2
      Case 2:20-cr-00119-DOC Document 59 Filed 09/23/20 Page 4 of 4 Page ID #:126



 1   confinement in a corrections facility separate, to the extent practicable, from
 2   persons awaiting or serving sentences or being held in custody pending appeal.
 3   The defendant will be afforded reasonable opportunity for private consultation
 4   with counsel. On order of a Court of the United States or on request of any
 5   attorney for the Government, the person in charge of the corrections facility in
 6   which defendant is confined will deliver the defendant to a United States Marshal
 7   for the purpose of an appearance in connection with a court proceeding.
 8   [18 U.S.C. § 3142(i)]
 9
     Dated: September 23, 2020
10
                                                         /s/
11                                                   ALKA SAGAR
                                            UNITED STATES MAGISTRATE JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               3
